Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is the initial office action based on the application filed on 4/3/2020. Claims 1-20 as originally filed are considered here.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 4/3/2020. 

Information Disclosure Statement
The Information Disclosure Statements filed on 07/01/2020, 4/29/2020 and 04/3/2020 have been considered.

Oath/Declaration
The oath or declaration filed on 12/4/2020 is acceptable. 

Drawings
The drawings filed on 4/3/2020 are acceptable.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities: 
	
Applicant is advised that should claims 1 and 20 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording (i.e. semiconductor device vs. an electronic apparatus in preamble do not have any structural difference. As disclosed in the MPEP 2111.02, preamble statement reciting purpose or intended use not given significant patentable weight if there is no structural limitations), it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term “passive element” in claims 1-20 are used by the claims to mean “transistor” (active element), while the accepted meaning is “capacitor, resistor or inductor”. Applicants’ specification, para[0089] discloses element 20 as passive element; however, Figs.4-8 show transistor as element 20. The term is indefinite because the specification uses the term “passive element” contrary to the accepted meaning of “active element” such as transistor. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-11, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anodo Kunihiro (JP-2000-058844; Kunihiro hereinafter; applicant provided this reference as IDS filed on 4/29/2020).

With regard to claim 1, Kunihiro discloses a semiconductor device (e.g. Figs. 1, 3 with corresponding texts) comprising: 
a circuit substrate 24 (para[0025]) including 
an insulating film layer 26 (para[0025]) located above 
a predetermined semiconductor substrate 25 (para[0025]) and 
a semiconductor layer 27 (para[0025]) located above the insulating film layer 26; 
a plurality of passive elements 28 (para[0026]) provided on the circuit substrate 24 and electrically connected (Fig.5; 28 are connected with wiring 38) with one another; and 
an electromagnetic shield layer 34 (para[0027]) locally provided in the insulating film layer 26 corresponding to a portion where at least one of the plurality of passive elements 28 is provided, the electromagnetic shield layer 34 and the semiconductor substrate 25 being electrically separated from each other (Fig.1).

With regard to claim 2, Kunihiro discloses the semiconductor device according to claim 1, wherein the electromagnetic shield layer 34 is provided in the insulating film layer 26 so as not to straddle the plurality of passive elements 28.

With regard to claim 3, Kunihiro discloses the semiconductor device according to claim 1, wherein the electromagnetic shield layer 34 is formed using a material having conductivity or semiconductivity (para[0027]).

With regard to claim 4, Kunihiro discloses the semiconductor device according to claim 1, wherein the electromagnetic shield layer 27 includes a semiconductor doped with p type or n type (para[0027]).

With regard to claim 7, Kunihiro discloses the semiconductor device according to claim 1, wherein the electromagnetic shield layer is entirely provided (Fig.1), provided in a comb-like manner, or provided in a mesh-liked manner, in the insulating film layer 26 corresponding to the portion where the passive element 28 is provided.

With regard to claim 8, Kunihiro discloses the semiconductor device according to claim 1, wherein the semiconductor substrate (para[0041]) and the electromagnetic shield layer 34 are separately applied with a predetermined bias or are grounded (para[0041]).

With regard to claim 9, Kunihiro discloses the semiconductor device according to claim 1, wherein each of the plurality of passive elements 28 includes at least one of a switching transistor (para[0032]), a power amplifier, a logic transistor, or an inductor independently of one another.

With regard to claim 10, Kunihiro discloses the semiconductor device according to claim 9, wherein the electromagnetic shield layer 34 is provided in the insulating film layer 26 corresponding to the portion where the passive element 28 functioning as at least the switching transistor (Fig.1) is provided.

With regard to claim 11, Kunihiro discloses the semiconductor device according to claim 10, wherein the electromagnetic shield layer 34 is further provided in the insulating film layer 26 corresponding to the portion where the passive element functioning as the logic transistor 28 is provided.

With regard to claim 14, Kunihiro discloses the semiconductor device according to claim 1, wherein a resistivity of the semiconductor substrate 25 is over 500 ohm-cm (para[0025]; silicon substrate having resistivity over 500 ohm-cm).

With regard to claim 15, Kunihiro discloses the  semiconductor device according to claim 1, wherein the semiconductor substrate 25 includes an Si substrate (para[0025]), a Ge substrate, an SiGe substrate, a group III-V semiconductor substrate, a group III nitride semiconductor substrate, or an SiC substrate.

With regard to claim 16, Kunihiro discloses the semiconductor device according to claim 1, wherein the semiconductor layer 27 includes a layer containing Si, (para[0025]) Ge, SiGe, a group III-V semiconductor, a group III nitride semiconductor, or SiC.


With regard to claim 20, Kunihiro discloses an electronic apparatus (e.g. Figs. 1, 3 with corresponding texts) comprising: 
a semiconductor device ( device in Fig.1) including
a circuit substrate 24 (para[0025]) including 
an insulating film layer 26 (para[0025]) located above 
a predetermined semiconductor substrate 25 (para[0025]) and 
a semiconductor layer 27 (para[0025]) located above the insulating film layer 26; 
a plurality of passive elements 28 (para[0026]) provided on the circuit substrate 24 and electrically connected (Fig.5; 28 are connected with wiring 38) with one another; and 
an electromagnetic shield layer 34 (para[0027]) locally provided in the insulating film layer 26 corresponding to a portion where at least one of the plurality of passive elements 28 is provided, the electromagnetic shield layer 34 and the semiconductor substrate 25 being electrically separated from each other (Fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kunihiro.

With regard to claim 5, Kunihiro discloses the limitations of the claim with the exception of wherein a doping concentration of the electromagnetic shield layer is equal to or less than 10^16 cm-3. Kunihiro is silent about the doping concentration of the electromagnetic shield layer. However, it would have been obvious to one of ordinary skill in the art to doping concentration of the electromagnetic shield layer is equal to or less than 10^16 cm-3 through routine experimentation based on the product specific design needs. It is well known in the semiconductor fabrication process to optimize the doping concentration parameter within a technology using design of experiment (DOE) technique to meet certain product specific performance and reliability.  

Moreover, there is no evidence indicating the doping parameter is critical and it has been held that it is not inventive to discover the optimum or workable range of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicants must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
With regard to claim 6, Kunihiro discloses the limitations of the claim with the exception of the thickness of the electromagnetic shield layer is equal to or less than 100 nm. Kunihiro is silent about the thickness of the electromagnetic shield layer. However, it would have been obvious to one of ordinary skill in the art to thickness of the electromagnetic shield layer is equal to or less than 100 nm through routine experimentation based on the product specific design needs. It is well known in the semiconductor fabrication process to optimize the thickness of a parameter within a technology using design of experiment (DOE) technique to meet certain product specific performance and reliability.  

Moreover, there is no evidence indicating the particular thickness is critical and it has been held that it is not inventive to discover the optimum or workable range of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicants must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 12-13 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kunihiro in view of JP-2014-509087 (Reference 2 hereinafter; this reference was submitted as an IDS on 4/3/2020).

With regard to claim 12-13, Kunihiro discloses the limitations of the claim with the exception of a trap rich layer between the semiconductor substrate and the insulating film layer and wherein a doping concentration of the trap rich layer is equal to or less than 10^16 cm-3. However, reference 2 discloses a SOI-type substrate for the field of radio-frequency applications, wherein a carrier trap layer comprising a polycrystalline silicon layer 4 is provided between an oxide layer and a high-resistance silicon substrate 1. The polycrystalline silicon layer has a doing concentration of 10^16 cm-3 or less. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a trap rich layer between the semiconductor substrate and the insulating film layer as reference 2 showed for the purpose creating a trap rich layer.

With regard to claim 17, Reference 2 discloses the semiconductor device according to claim 1, wherein the semiconductor device is used for an RF switch (claim 1).

Allowable Subject Matter
Claims 18-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 18-19 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 19 that recites method of manufacturing a semiconductor device particularly with doping the first semiconductor layer in the substrate material to form an electromagnetic shield layer electrically separated from the semiconductor substrate in combination with other elements of the claim 18.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/Primary Examiner, Art Unit 2896